Case
Case6:19-bk-14124-WJ
     5:19-cv-01447-MWFDoc 64 Filed
                       Document  1001/21/20   EnteredPage
                                     Filed 12/17/19   01/21/20
                                                          1 of 214:53:24
                                                                  Page ID Desc
                                                                          #:78
                       Main Document     Page 1 of 2
                                                                              JS6
                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                         CIVIL MINUTES—GENERAL

Case No. EDCV 19-1447-MWF                          Date: December 17, 2019
Title:    In re Brigitte Lyn LaMonte
Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

        Deputy Clerk:                            Court Reporter:
        Rita Sanchez                             Not Reported

        Attorneys Present for Plaintiff:         Attorneys Present for Defendant:
        None Present                             None Present

Proceedings (In Chambers):             ORDER RE APPELLANT’S FAILURE TO
                                       RESPOND TO COURT’S ORDER TO
                                       SHOW CAUSE [9]

       On August 5, 2019, Appellant Brigitte Lyn LaMonte filed a Notice of
Appeal and Statement of Election (“Notice of Appeal”). (Docket No. 1). That
same day, a Notice Regarding Appeal from Bankruptcy Court was issued by the
District Court Clerk (“Court Notice”). (Docket No. 5). Pursuant to the Court
Notice, no later than August 19, 2019, Appellant was required to file with the
Bankruptcy Court (1) a designation of record; (2) a statement of issues on appeal;
and (3) a notice regarding the ordering of transcripts. (Court Notice at 1). The
Court Notice further warned that “[t]he failure of either party to comply with time
requirements as stated in this notice and applicable rules may result in the
dismissal of the appeal or the right to oppose the appeal.” (Id. at 2).

       On October 23, 2019, the Bankruptcy Court issued an Appeal Deficiency
Notice for failure to file (1) the Statement of Issues; (2) the Designation of Record;
(3) the Notice of Transcript; (4) Transcripts; and (5) the Filing Fee for the Notice
of Appeal. (Docket No. 8). Accordingly, on November 5, 2019, this Court issued
an order to show cause for failure to comply with federal rules of bankruptcy
procedure and for lack of prosecution (the “OSC”). (Docket No. 9). The OSC
ordered Appellant to “comply with the Court Notice and the Appeal Deficiency
Notice no later than December 5, 2019.” (Id. at 1). The Court warned that
“[f]ailure to file the required documents and pay the filing fee on or before that
date will result in dismissal of this appeal for failure to comply with the Court’s
orders and for lack of prosecution.” (Id. at 1-2).

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
Case
Case6:19-bk-14124-WJ
     5:19-cv-01447-MWFDoc 64 Filed
                       Document  1001/21/20   EnteredPage
                                     Filed 12/17/19   01/21/20
                                                          2 of 214:53:24
                                                                  Page ID Desc
                                                                          #:79
                       Main Document     Page 2 of 2

                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

                       CIVIL MINUTES—GENERAL

Case No. EDCV 19-1447-MWF                       Date: December 17, 2019
Title:    In re Brigitte Lyn LaMonte
       Appellant failed to comply with the Court Notice and the Appeal Deficiency
Notice by December 5, 2019, and as of December 16, 2019, still had not complied
with the OSC.

      Accordingly, the Court DISMISSES this appeal.

      IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              2
